Name: 86/657/EEC: Council Decision of 22 December 1986 amending Decision 85/8/EEC on specific Community action to combat poverty
 Type: Decision
 Subject Matter: information technology and data processing;  EU finance;  non-governmental organisations;  national accounts;  social protection;  social affairs
 Date Published: 1986-12-31

 Avis juridique important|31986D065786/657/EEC: Council Decision of 22 December 1986 amending Decision 85/8/EEC on specific Community action to combat poverty Official Journal L 382 , 31/12/1986 P. 0029 - 0029 Finnish special edition: Chapter 5 Volume 4 P. 0089 Swedish special edition: Chapter 5 Volume 4 P. 0089 COUNCIL DECISIONof 22 December 1986amending Decision 85/8/EEC on specific Community action to combat poverty(86/657/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Decision 85/8/EEC (4) enables the application of a programme of action to combat poverty in the Community; Whereas that Decision enabled the implementation of specific Community action covering the period 1985 to 1988 in the Member States; Whereas, following the accession of Spain and Portugal to the European Communities this current Community action should be extended to include those two Member States; Whereas, therefore, specific measures as envisaged in Article 1 of the said Decision should be implemented to aid underprivileged persons in those two Member States; Whereas the funds estimated as necessary to implemented the measures referred to in the aforementioned Decision should be increased in consequence, HAS DECIDED AS FOLLOWS: Article 1In Article 2 of Decision 85/8/EEC, the first paragraph is hereby replaced by the following: 'The funds estimated as necessary to implement the measures referred to in Article 1 amount to 29 million ECU for four years (1985 to 1988).'Article 2This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the fifth day following its publication. Done at Brussels, 22 December 1986. For the CouncilThe PresidentG. SHAW(1) OJ N ° C 151, 17. 6. 1986, p. 4. (2) OJ N ° C 227, 8. 9 .1986,